NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                                In the Matter of:

           KERRY SHAWN MONCUR, SR., Petitioner/Appellee,

                                        v.

               YESSIKA E. MONCUR, Respondent/Appellant.

                           No. 1 CA-CV 20-0491 FC
                                FILED 6-22-2021


           Appeal from the Superior Court in Maricopa County
                           No. FC2010-095201
            The Honorable Suzanne Scheiner Marwil, Judge

                                  AFFIRMED


                                   COUNSEL

Berkshire Law Offices, PLLC, Tempe
By Keith Berkshire, Erica Leavitt
Counsel for Petitioner/Appellee

Yessika E. Moncur, Queen Creek
Respondent/Appellant
                          MONCUR v. MONCUR
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge David B. Gass delivered the decision of the Court, in which
Judge Michael J. Brown and Judge David D. Weinzweig joined.


G A S S, Judge:

¶1            Yessika Moncur appeals a superior court order denying her
petition to modify legal decision-making. We affirm.

               FACTUAL AND PROCEDURAL HISTORY

¶2           Mother and father divorced in 2012. The superior court
awarded father sole legal custody of their two children and ordered
parenting time as specified in the decree.

¶3             In 2017, mother petitioned the superior court to modify legal
decision-making. The superior court denied the petition and affirmed all
previous orders. In 2019, mother filed a petition to modify legal decision-
making and parenting time. Mother moved to set the matter for trial,
requesting three hours, but the superior court granted two hours. After
father requested a continuance, mother stated she would need five hours
for trial. The superior court again allotted two hours for trial and stated it
would not extend time without a motion filed thirty days before the hearing
detailing good cause for the extension.

¶4            In the minute entry for the evidentiary hearing, the superior
court noted the parties no longer contested the parenting-time orders. Only
legal decision-making was at issue. The minute entry also shows father
objected to mother’s witness, who had been declared a safe-haven
counselor. The superior court sustained the objection. The superior court
reasoned the testimony would violate the terms of the counselor’s
appointment and the counselor would be in no better position than the
superior court to determine if mother influenced the children’s responses.

¶5          Following the hearing, the superior court found no significant
change of circumstances and dismissed the petition. Mother timely
appealed. This court has jurisdiction under article VI, section 9, of the
Arizona Constitution, and A.R.S. § 12-120.21.A.1.




                                      2
                          MONCUR v. MONCUR
                           Decision of the Court

                                 ANALYSIS

I.     Mother waived the time-limitation and testimony-exclusion
       issues.

¶6            Mother argues the superior court erred when it limited the
evidentiary hearing to two hours and when it excluded the safe-haven
counselor’s testimony.

¶7             Generally, this court reviews a superior court’s imposition of
time limits for abuse of discretion. Brown v. U.S. Fid. & Guar. Co., 194 Ariz.
85, 91 (App. 1998). This court also reviews a superior court’s admission or
exclusion of evidence for abuse of discretion, but reviews de novo alleged
legal errors related to those evidentiary rulings. Yauch v. S. Pac. Transp. Co.,
198 Ariz. 394, 399, ¶ 10 (App. 2000).

¶8            Mother, however, failed to supply a transcript. See Baker v.
Baker, 183 Ariz. 70, 73 (App. 1995) (“A party is responsible for making
certain the record on appeal contains all transcripts or other documents
necessary for us to consider the issues raised on appeal.” (citing ARCAP
11)). Without a transcript, we cannot fully evaluate what was argued to the
superior court. Mother also fails to develop her arguments on appeal with
adequate citations to legal authority. Accordingly, we deem mother’s time-
limit and testimony-exclusion issues waived and presume the transcript
supports the superior court’s findings and conclusions. See id.; see also In re
Aubuchon, 233 Ariz. 62, 64–65, ¶ 6 (2013) (“arguments not supported by
adequate explanation, citations to the record, or authority” are waived).

II.    The superior court did not otherwise abuse its discretion.

¶9            Mother argues the superior court erroneously found no
significant change in circumstances. This court will not disturb a superior
court’s legal decision-making or parenting-time order absent an abuse of
discretion. Nold v. Nold, 232 Ariz. 270, 273, ¶ 11 (App. 2013).

¶10           Again, mother’s failure to provide a transcript renders us
unable to evaluate fully her argument. See ARCAP 11(c)(1)(B) (“If the
appellant will contend on appeal that a judgment, finding or conclusion, is
unsupported by the evidence or is contrary to the evidence, the appellant
must include in the record transcripts of all proceedings containing
evidence relevant to that judgment, finding or conclusion.”). “Because we
are unable to review the evidence, we assume it would support the court’s
findings and conclusion.” Hefner v. Hefner, 248 Ariz. 54, 60, ¶ 19 (App. 2019).
To the extent mother asks us to reweigh the evidence presented to the


                                       3
                          MONCUR v. MONCUR
                           Decision of the Court

superior court, we decline to do so. See Vincent v. Nelson, 238 Ariz. 150, 155,
¶ 18 (App. 2015) (“[T]he [superior] court is in the best position to judge the
credibility of witnesses and resolve conflicting evidence, and appellate
courts generally defer to the findings of the [superior] court.”).
Accordingly, on this record, we find no abuse of discretion.

                               CONCLUSION

¶11           We affirm the superior court’s order denying mother’s
petition to modify. In our discretion, we grant father his reasonable attorney
fees and costs upon compliance with ARCAP 21.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                        4